
	
		II
		Calendar No. 649
		110th CONGRESS
		2d Session
		S. 1522
		[Report No. 110–297]
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Wyden (for himself,
			 Mr. Smith, Mr.
			 Craig, Mrs. Murray,
			 Ms. Cantwell, Mr. Baucus, Mr.
			 Crapo, and Mr. Tester)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			April 10, 2008
			Reported by Mr.
			 Bingaman, with amendments and an amendment to the title
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the Bonneville Power
		  Administration portions of the Fisheries Restoration and Irrigation Mitigation
		  Act of 2000 to authorize appropriations for fiscal years 2008 through 2014, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fisheries Restoration and Irrigation Mitigation Act of
			 20072008.
		2.Priority
			 projectsSection 3(c)(3) of
			 the Fisheries Restoration and Irrigation Mitigation Act of 2000 (16 U.S.C. 777
			 note; Public Law 106–502) is amended by striking $5,000,000 and
			 inserting $2,500,000.
		3.Cost
			 sharingSection 7(c) of
			 Fisheries Restoration and Irrigation Mitigation Act of 2000 (16 U.S.C. 777
			 note; Public Law 106–502) is amended—
			(1)by striking The value and
			 inserting the following:
				
					(1)In
				generalThe
				value
					;
				and
			(2)by adding at the end the following:
				
					(2)Bonneville
				Power Administration
						(A)In
				generalThe Secretary may,
				without further appropriation and without fiscal year limitation, accept any
				amounts provided to the Secretary by the Administrator of the Bonneville Power
				Administration.
						(B)Non-federal
				shareAny amounts provided by
				the Bonneville Power Administration directly or through a grant to another
				entity for a project carried under the Program shall be credited toward the
				non-Federal share of the costs of the
				project.
						.
			4.ReportSection 9 of the Fisheries Restoration and
			 Irrigation Mitigation Act of 2000 (16 U.S.C. 777 note; Public Law 106–502) is
			 amended—
			(1)by inserting any before
			 amounts are made; and
			(2)by inserting after Secretary
			 shall the following: , after partnering with local governmental
			 entities and the States in the Pacific Ocean drainage area,.
			5.Authorization of
			 AppropriationsSection 10 of
			 the Fisheries Restoration and Irrigation Mitigation Act of 2000 (16 U.S.C. 777
			 note; Public Law 106–502) is amended—
			(1)in subsection (a), by striking 2001
			 through 2005 and inserting 2008 through 2014
			 2009
			 through 2015; and
			(2)in subsection (b), by striking paragraph
			 (2) and inserting the following:
				
					(2)Administrative
				expenses
						(A)Definition of
				administrative expenseIn
				this paragraph, the term administrative expense means, except as
				provided in subparagraph (B)(iii)(II), any expenditure relating to—
							(i)staffing and overhead, such as the rental
				of office space and the acquisition of office equipment; and
							(ii)the review, processing, and provision of
				applications for funding under the Program.
							(B)Limitation
							(i)In
				generalNot more than 6
				percent of amounts made available to carry out this Act for each fiscal year
				may be used for Federal and State administrative expenses of carrying out this
				Act.
							(ii)Federal and
				state sharesTo the maximum
				extent practicable, of the amounts made available for administrative expenses
				under clause (i)—
								(I)50 percent shall be provided to the State
				agencies provided assistance under the Program; and
								(II)an amount equal to the cost of 1 full-time
				equivalent Federal employee, as determined by the Secretary, shall be provided
				to the Federal agency carrying out the Program.
								(iii)State
				expensesAmounts made
				available to States for administrative expenses under clause (i)—
								(I)shall be divided evenly among all States
				provided assistance under the Program; and
								(II)may be used by a State to provide technical
				assistance relating to the program, including any staffing expenditures
				(including staff travel expenses) associated with—
									(aa)arranging meetings to promote the Program
				to potential applicants;
									(bb)assisting applicants with the preparation
				of applications for funding under the Program; and
									(cc)visiting construction sites to provide
				technical assistance, if requested by the
				applicant.
									.
				
			Amend the title so as to read:
	 To amend the Bonneville Power Administration portions of the Fisheries
	 Restoration and Irrigation Mitigation Act of 2000 to authorize appropriations
	 for fiscal years 2009 through 2015, and for other
	 purposes..
	
		April 10, 2008
		Reported with amendments and an amendment to the
		  title
	
